PER CURIAM.
We are convinced that the labels and capsule, in the collocation in which they appear on the appellant’s bottles, constitute an infringement of the appellees’ capsule and labels. In view of the comprehensive character of the injunction order, we deem it prudent to add that we do not wish to be considered as holding that the appellant’s labels per se infringe. If these labels were used separately, or collocated in dissimilar environments, a different question would arise, regarding which, at this time, we express no opinion. The order is affirmed, with costs.